Citation Nr: 0025489	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  99-07 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for skin rash on the 
inner thighs.

3.  Entitlement to service connection for bilateral leg 
disorder with weakness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The appellant served on active duty from January 1955 to 
December 1957.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1999 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs Regional 
Office (VARO).


FINDINGS OF FACT

1.  Competent medical evidence has not been presented showing 
a nexus, or link, between hemorrhoids and the appellant's 
period of service.

2.  Competent medical evidence has not been presented showing 
a recurrent skin rash of the inner thighs; also competent 
medical evidence has not been presented showing a nexus, or 
link, between the diagnosis for tinea cruris of the left 
inner thigh, shown as resolved on VA outpatient treatment 
note dated May 1998, and the appellant's period of service.

3.  Competent medical evidence has not been presented showing 
a nexus, or link, between any diagnosed disorder of the lower 
extremities (legs) and the appellant's period of service; 
treatment records show that the appellant has been diagnosed 
with mononeuropathies of uncertain etiology, degenerative 
joint disease of multiple joints and gouty arthritis.

4.  Continuity of symptomatology between the claimed 
disorders and service is not shown.



CONCLUSIONS OF LAW

1.  A well grounded claim for service connection for 
hemorrhoids has not been presented.  38 U.S.C.A. § 5107 (West 
1991).

2.  A well grounded claim for service connection for a skin 
rash of the inner thighs has not been presented.  38 U.S.C.A. 
§ 5107 (West 1991).

3.  A well grounded claim for service connection for 
bilateral leg disorder with weakness has not been presented.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks service connection for a hemorrhoids, a 
skin rash of the inner thighs, and bilateral leg disorder 
with weakness.  He contends that these problems began in 
service and that he just "dealt" with it, apparently not 
seeking treatment until some years after service discharge.

Service connection may be granted, when the facts, as shown 
by the evidence, establish that a particular injury or 
disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  In 
the case of any disease diagnosed after discharge, service 
connection may be granted when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  Service 
connection is presumed if a veteran manifests a chronic 
disease, such as arthritis, to a degree of at least 10 
percent within one year after separation from service.  
38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991).  Furthermore, a 
claim which is not well grounded precludes the Board from 
reaching the merits of a claim.  Boeck v. Brown, 6 Vet. App. 
14, 17 (1993).
To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991).  Where such evidence is not submitted, the claim is 
not well grounded, and the initial burden placed on the 
appellant is not met.  See Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  Evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible.  See King v. Brown, 5 
Vet.App. 19 (1993).

With regard to the hemorrhoid claim, we observe that service 
discharge examination is negative for hemorrhoids and this 
condition is not shown until many years after service 
discharge.  Hemorrhoids are merely noted on a 1998 VA 
treatment entry.  Its date of onset, or etiology, is not 
address.  Similarly, service discharge examination is 
negative for a skin rash.  Although 1998 VA treatment entries 
show that tinea cruris of the left inner thigh was diagnosed 
and treated without sequelae, this condition was not related 
to service by competent medical evidence.  We note that the 
appellant as a layman is not competent to provide an opinion 
on medical diagnosis or causation.  Espiritu v. Derwinski, 2 
Vet.App. 482 (1992); Moray v. Brown, 5 Vet.App. 211 (1993).  
Therefore, his statements are insufficient to well ground the 
claims.  Lathan v. Brown, 7 Vet.App. 359, 365 (1995); 
Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993); Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).

With regard to the leg disability claim, we observe that 
service discharge examination is negative for any 
musculoskeletal or neurological disorder of the lower 
extremities.  Post service VA and private medical records 
obtained from the Social Security Administration show that 
the appellant was seen as early as 1981 for pain, weakness, 
and decreased sensation in his extremities probably due to 
myopathy (alcoholic type).  See PRIVATE MEDICAL STATEMENT from W. 
Jean-Jacques, M.D., dated October 1981.  In 1982, the 
appellant was again seen for generalized weakness, 
particularly of the legs, believed to be myopathy, type 
unknown.  See PRIVATE MEDICAL STATEMENT from J.C. Hayes, M.D., 
dated April 1982.  A VA hospital summary for the period of 
September to October 1982 shows that the appellant was 
hospitalized for neurological evaluation of "gradual 
weakness and numbness of the right arm."  The discharge 
diagnoses were mononeuropathy, multiplex, and possible 
primary lateral sclerosis.  In 1984, the appellant was seen 
by a private physician with complaints that included 
bilateral leg weakness of over 8 months' duration with 
standing, bending, and walking.  It was noted that he used a 
cane for walking.  Diagnoses included undiagnosed disease of 
the central nervous system manifested by weakness of upper 
and lower extremities.  Additional VA outpatient treatment 
records, and VA examination reports dated January and 
February 1993, show diagnoses for degenerative joint disease 
of the left knee, gouty arthritis, and mononeuropathies of 
uncertain etiology.  The medical evidence of record does not 
establish a nexus between any disorders shown of the lower 
extremities and the appellant's period of service.

Because competent medical evidence has not been presented 
showing a nexus, or link, between any diagnosed disorder of 
the lower extremities (legs) and the appellant's period of 
service, the claim for service connection for a bilateral leg 
disorder with weakness is not well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).
Additionally, we note that the evidence of record does not 
show continuity of symptomatology between any of the claimed 
disorders and the appellant's period of service.  Therefore, 
the claims cannot be well grounded on an alternative basis.

Under 38 U.S.C.A. § 5103(a) the VA is obligated to advise 
claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  VARO 
successfully completed this obligation in its statement of 
the case and supplemental statement of the case.  Likewise, 
the Board's discussion above informs the appellant of the 
requirements for the completion of his application for the 
claims for service connection.  The Board notes that, 
although VARO requested a copy of all of the appellant's 
service medical records, only the discharge examination 
report was obtained.  If the service medical records cannot 
be located, the VA has a heightened duty to explain its 
findings and conclusions.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  However, the appellant has not reported the 
existence of any other records that, if obtained, would make 
his claims well grounded.  Beausoleil v. Brown, 8 Vet. App. 
459 (1996).  Therefore, the Board has no further duty, 
therefore, to notify him of the evidence needed to support 
his claims.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997).


ORDER

Service connection for hemorrhoids is denied.

Service connection for a skin rash of the inner thighs is 
denied.

Service connection for bilateral leg disorder with weakness 
is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

 

